RENDERED: NOVEMBER 4, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals


                             NO. 2021-CA-1165-MR

CHARLES STINSON                                                     APPELLANT


                 APPEAL FROM RUSSELL CIRCUIT COURT
v.              HONORABLE VERNON MINIARD, JR., JUDGE
                        ACTION NO. 15-CI-00144


MARTY DYKES, LLC                                                       APPELLEE


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; JONES AND L. THOMPSON,
JUDGES.

CLAYTON, CHIEF JUDGE: Marty Dykes, LLC (“Dykes”) sued Charles Stinson

(“Stinson”) to recover amounts Dykes claimed that Stinson owed for services

rendered hauling cattle. Stinson appealed the Russell Circuit Court’s order

denying his motion to set aside a prior order deeming Dykes’s request for

admissions as admitted, granting summary judgment in favor of Dykes, and

entering a judgment in favor of Dykes for $79,175.48. Finding no error, we affirm.
               FACTUAL AND PROCEDURAL BACKGROUND

              Dykes is a Kentucky corporation that hauls livestock for dealers,

producers, and brokers throughout the United States. Dykes shipped cattle for

Stinson on numerous occasions, and Dykes alleged that it had billed Stinson a total

of $164,223.23 over approximately fifty (50) invoices. Dykes further alleged that

while Stinson had paid $85,047.75 of the outstanding balance, he had failed to pay

the remaining balance of $79,175.48, interest at a rate of 12%, and attorney’s fees.

              Therefore, Dykes filed a complaint in Russell Circuit Court on May 1,

2015, seeking to recover such an amount. Stinson filed a pro se letter with the

circuit court on May 14, 2015, stating that he had never done business with Dykes.

              Between 2015 and 2020 Dykes filed numerous motions for summary

judgment, with Stinson represented by counsel at certain times during the litigation

and proceeding pro se at other times. The parties’ attempts at mediation were

unsuccessful, and the circuit court ultimately set a trial date for March 25, 2020.

The circuit court canceled the trial date in March, however, when the circuit court

entered an agreed order stating that Stinson had requested his attorney’s

withdrawal.

              On October 26, 2020, Dykes served Stinson with a request for

admissions under Kentucky Rule of Civil Procedure (“CR”) 36.01. Dykes also

filed such requests with the circuit court clerk. In the request, Dykes asked that


                                         -2-
Stinson “[a]dmit or deny that [Stinson] failed to pay for invoices 46, 47, 48, 49,

and 1 that total $79,175.48 to [Dykes] and that you owe [Dykes] $79,175.48.”

Stinson failed to file any response to the request for admissions.

             Thereafter, Dykes filed a motion for summary judgment on July 8,

2021, arguing that Stinson’s lack of response to the request should be deemed

admissions to the statements contained in the request. The circuit court heard

Dykes’s motion for summary judgment on July 19, 2021. At the hearing, Stinson

appeared pro se, despite the circuit court warning him of the potential

consequences of doing so numerous times.

             At the hearing, Stinson told the court that he had never received the

request for admissions. However, Stinson did acknowledge that he had received

Dykes’s motion for summary judgment, which referenced the request for

admissions. At the hearing’s conclusion, the circuit court granted Stinson ten (10)

additional days to either file a response to the pending motion for summary

judgment or to obtain an attorney to file a response. The court specifically told

Stinson that if the court did not receive a response from Stinson, or Stinson’s

counsel, within such period, then the court would rule on the motion for summary

judgment after the expiration of the ten (10) days. The circuit court also

memorialized its instructions to Stinson in an order entered on July 19, 2021,




                                         -3-
stating, “Charles Stinson shall, on or before July 29, 2021 file, or retain an attorney

to file, a response to [Dykes’s] pending motion for Summary Judgment.”

                 Two days later, on July 21, 2021, Stinson’s current counsel filed an

entry of appearance in the case. However, neither Stinson nor his counsel filed a

response to the motion for summary judgment by July 29, 2021, as ordered by the

circuit court.

                 Thus, on August 3, 2021, the Russell Circuit Court entered findings of

fact, conclusions of law, and judgment granting summary judgment in favor of

Dykes. In doing so, the circuit court deemed Stinson’s lack of response to be

admissions to the request and incorporated such admissions into its findings of

fact. The circuit court also found that Dykes and Stinson had a business

relationship, which was memorialized by the invoices generated by Dykes and

Stinson’s partial payments to Dykes. Thus, the circuit court found that no genuine

issues of material fact remained to be determined.

                 Stinson filed a motion to set aside the judgment on August 12, 2021,

arguing that the court’s order gave Stinson a ten (10)-day period to either file a pro

se response or hire an attorney, not retain an attorney to file a response within the

period stated in the circuit court’s order. The circuit court denied Stinson’s motion

on September 13, 2021, and this appeal followed.




                                            -4-
                                    ANALYSIS

             a. Standard of Review

             This appeal arises from the circuit court’s grant of summary judgment

in Dykes’s favor. In such matters, the appellate court “determine[s] whether the

record supports the trial court’s conclusion that there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law.”

Foreman v. Auto Club Property-Casualty Insurance Company, 617 S.W.3d 345,

349 (Ky. 2021) (internal quotation marks and footnote omitted). Summary

judgment “expedite[s] the disposition of cases and avoid[s] unnecessary trials

when no genuine issues of material fact are raised[.]” Steelvest, Inc. v. Scansteel

Service Center, Inc., 807 S.W.2d 476, 480 (Ky. 1991) (citations omitted). It is

appropriate to terminate litigation when it appears impossible for the non-moving

party to produce evidence at trial warranting a judgment in its favor as a matter of

law. Paintsville Hosp. Co. v. Rose, 683 S.W.2d 255, 256 (Ky. 1985) (citation

omitted). While one must view the record in the light most favorable to the non-

moving party, “a party opposing a properly supported summary judgment motion

cannot defeat it without presenting at least some affirmative evidence that there is a

genuine issue of material fact for trial.” Steelvest, 807 S.W.2d at 482 (citations

omitted). An appellate court’s review of a trial court’s decision regarding




                                         -5-
summary judgment is de novo. Baker v. Weinberg, 266 S.W.3d 827, 831 (Ky.

App. 2008) (citation omitted).

             An appellate court’s review of a trial court’s rulings on evidentiary

issues and discovery disputes is whether the court abused its discretion. Goodyear

Tire and Rubber Co. v. Thompson, 11 S.W.3d 575, 577 (Ky. 2000). “The test for

abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Commonwealth v.

English, 993 S.W.2d 941, 945 (Ky. 1999).

             b. Discussion

             CR 36.01 details the procedures involved in a request for admissions

from one party in a case to another party. Pursuant to CR 36.01, “[a] party may

serve upon any other party a written request for the admission . . . of the truth of

any matters . . . that relate to statements or opinions of fact or of the application of

law to fact[.]” Further, “[t]he matter is admitted unless, within 30 days after

service of the request, . . . the party to whom the request is directed serves upon the

party requesting the admission a written answer or objection addressed to the

matter[.]” Id. Additionally, CR 36.02 provides that “[a]ny matter admitted under

Rule 36 is conclusively established unless the court on motion permits withdrawal

or amendment of the admission.”




                                           -6-
             On appeal, Stinson claims that he never received Dykes’s request for

admissions, and thus the circuit court erred in considering the request for

admissions and Stinson’s lack of response thereto. Dykes further argues that the

circuit court erred in deeming Stinson’s failure to respond to Dykes’s request as an

admission. We disagree with both of Stinson’s claims.

             In this case, Dykes sent the request for admissions in October 2020,

with the Certificate of Service stating that Dykes mailed a copy to Stinson at his

home address. Moreover, Dykes did not move for summary judgment based on

Stinson’s lack of response to the request for admissions until nearly nine months

later, in July 2021. Further, Stinson stated that he did receive Dykes’s motion for

summary judgment, which thoroughly discussed the request for admissions.

Additionally, Stinson was in court on July 19, 2021, and heard counsel’s

arguments concerning the request for admissions promulgated nine months prior.

             Further, the circuit court granted Stinson ten (10) additional days to

either file a response to the request for admissions and summary judgment or to

retain an attorney to do so. The circuit court specifically told Stinson that if the

court did not receive a response from either Stinson or his counsel within those ten

(10) days, then the court would rule on the summary judgment motion after the

expiration of the ten days. The circuit court also entered an order on July 19, 2021,

stating the applicable time period.


                                          -7-
             Moreover, Stinson’s current counsel filed an entry of appearance in

the case on July 21, 2021. At that time, the circuit court record clearly contained a

copy of the request for admissions filed by Dykes with the Russell Circuit Clerk

nine months prior. The record did not have any responses to Dykes’s request for

admissions. Further, the circuit court record contained the motion for summary

judgment pending before the court referencing the request for admissions.

Additionally, the circuit court record contained the circuit court’s order entered on

July 19, 2021, which stated that Stinson or an attorney retained by Stinson had ten

days to file a response. Finally, Stinson was warned in open court that he or his

counsel must file a response within ten days, or the circuit court would rule on the

motion for summary judgment.

             Stinson conceded in his brief that he never responded to Dykes’s

request for admissions. Further, counsel for Stinson never moved the court for

withdrawal or amendment of the admissions as allowed by CR 36.02. Thus, under

CR 36.01 and 36.02, Stinson, by failing to respond to the request for admissions,

was deemed to have admitted that he failed to pay for specific invoices that totaled

$79,175.48 and that he owed Dykes $79,175.48. See Manus, Inc. v. Terry

Maxedon Hauling Inc., 191 S.W.3d 4 (Ky. App. 2006). Based on the foregoing,

the trial court did not abuse its discretion in considering Stinson’s lack of response

to the request for admissions or deeming the request for admissions as admitted.


                                          -8-
             Stinson further argues that the case was not ripe for summary

judgment, as disputed facts remained regarding whether the freight for the cattle

was to be paid by the purchasers of the cattle. However, the circuit court based its

decision on several portions of the record, not solely on the deemed admissions.

Based on Marty Dykes’s affidavit, the circuit court noted that it was undisputed

that on multiple occasions, Stinson had contacted Dykes and arranged for Dykes to

haul cattle for him to locations throughout the western United States. Additionally,

based on affidavits, deposition testimony, and invoices, the circuit court noted that

it was undisputed that Stinson and Dykes had entered into a business arrangement

whereby Dykes would haul cattle for Stinson. Finally, the circuit court indicated

that Stinson had failed to rebut Dykes’s proof. We agree that the evidence and the

deemed admissions eliminated any factual issues, and the circuit court’s grant of

summary judgment in favor of Dykes was appropriate.

                                  CONCLUSION

             Based on the foregoing, we affirm the Russell Circuit Court.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Joel R. Smith                              Derrick G. Helm
Jamestown, Kentucky                        Jamestown, Kentucky




                                         -9-